 


110 HR 7251 IH: Land-In-Trust Impact Aid and PILT Equity Act of 2008
U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7251 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2008 
Mr. McHugh introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to ensure that local educational agencies receive Impact Aid payments for lands held in trust for the benefit of a federally recognized Indian tribe or individual Indian and to amend title 31 of the United States Code to ensure that local governments receive payments in lieu of taxes for lands held in trust for the benefit of a federally recognized Indian tribe or individual Indian. 
 
 
1.Short titleThis Act may be cited as the Land-In-Trust Impact Aid and PILT Equity Act of 2008. 
2.Impact Aid for certain lands held in trustSection 8002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) is amended by adding at the end the following: 
 
(o)Eligibility for certain lands held in trust 
(1)In generalFor each fiscal year that begins after the date of enactment of the Land-In-Trust Impact Aid and PILT Equity Act of 2008, a local educational agency will have met the requirements of subsections (a)(1)(C) and (a)(2) if the Federal property in the local educational agency is land held in trust by the United States for the benefit of a federally recognized Indian tribe or an individual Indian. 
(2)Mandatory funding if appropriations insufficientFor each fiscal year that begins after the date of enactment of the Land-In-Trust Impact Aid and PILT Equity Act of 2008, after the application of subsection (h), the Secretary of the Treasury shall transfer directly to the Secretary of Education from the general fund of the Treasury, without further appropriation, such further amounts as are necessary to ensure that each local educational agency described in paragraph 1 receives full payment under this section with respect to the Federal property in the local education agency that is land described in paragraph (1)..  
3.Payments for Certain Lands Held in Trust 
(a)Lands Held in Trust as Entitlement LandSection 6901(1) of title 31, United States Code, is amended— 
(1)in subparagraph (G) by striking or after the semicolon;  
(2)in subparagraph (H) by striking the period and inserting ; or; and 
(3)by adding at the end the following: 
 
(I)that is held in trust by the United States for the benefit of a federally recognized Indian tribe or an individual Indian.. 
(b)Mandatory Payments for Certain Lands Held in TrustChapter 69 of title 31, United States Code, is amended by adding at the end the following:  
 
6908Mandatory Payments for Certain Lands Held in TrustBefore making any other payments under this chapter from the amount appropriated for this chapter, for each fiscal year that begins after the date of enactment of the Land-In-Trust Impact Aid and PILT Equity Act of 2008, the Secretary of the Interior shall pay each unit of general local government such amounts as are necessary to ensure that such unit of general local government receives full payment under this chapter for the entitlement land described in section 6901(1)(I) that is located within such unit of general local government. .  
 
